Citation Nr: 1122293	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  04-28 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for psychiatric disability, characterized as insomnia and sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from October 1957 to June 1960.

This case comes to the Board of Veterans' Appeals (Board) on appeal of a May 2002 rating decision rendered by the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was most recently before the Board in January 2010 when it was remanded for additional development.


FINDING OF FACT

Throughout the appeal period, the Veteran's service-connected psychiatric disability has been productive of occupational and social impairment that more nearly approximates occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks than reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for the Veteran's service-connected psychiatric disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9410 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in June 2006.  Although this letter was mailed after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records (including VA and private) has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records.  Moreover, the Veteran has been afforded appropriate VA examinations.  Accordingly, the Board concludes that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the claim.

Law and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Under the General Rating Formula for Mental Disorders, total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name warrants a 100 percent evaluation.  

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships warrants a 70 percent evaluation.  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships warrants a 50 percent evaluation.  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) warrants a 30 percent evaluation.  38 C.F.R. § 4.130.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Do not include impairment in functioning due to physical (or environmental) limitations.

100
?
91
Superior functioning in a wide range of activities, life's problems never seem to get out of hand, is sought out by others because of his/her many positive qualities. No symptoms.
90
?
?
?
81
Absent of minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members). 
80
?
?
71
If symptoms are present, they are transient and expectable reactions to psycho-social stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). 
70
?
?
61
Some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.
60
?
?
51
Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).
50
??
41
Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).
40
?
?
?
?
31
Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 
30
?
?
?
21
Behavior is considerably influenced by delusions or hallucinations OR
serious impairment in communication or judgment (e.g., sometimes
incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day; no job, home or friends). 
20
?
?
?
11
Some danger of hurting self or others (e.g., suicidal attempts without clear expectation of death; frequent violent; manic excitement) OR occasionally fails to maintain minimal personal hygiene (e.g., smears feces) OR gross impairment in communication (e.g., largely incoherent or mute). 
10
?
?1
Persistent danger of severely hurting self or others (e.g., recurrent violence) OR persistent inability to maintain minimal personal hygiene OR serious suicidal act with clear expectation of death. 
0
Inadequate information

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2010).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2010).

Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

An April 1997 rating decision awarded service connection for bilateral tinnitus and residuals of septectomy.

VA treatment records dated from 1999 to 2001 note that the Veteran was seen for complaints of a sleep disorder and depression.  In April 2001, the Veteran described his relationship with his wife, children and grandchildren as good.  He was employed as a window installer, working 40 hours a week.  He enjoyed his job.  He denied hallucinations, delusions, suicidal ideation and homicidal ideation.

A May 2001 VA examination report notes the Veteran's complaints of difficulty falling asleep due to tinnitus, followed by four hours of sleep.  He usually slept a total of five hours each night.  The Veteran also complained of irritability.  He denied any problems working eight hours a day, five days a week.  Examination revealed that the Veteran had post nasal drip and was "snorfeling."  The Veteran had residual septal deviation with blockages.  The examiner opined that the Veteran's occasional gasps for breath would awaken him from his sleep.  No psychiatric complaints or findings were noted.  Current GAF score was 71.

The May 2002 rating decision on appeal granted service connection for insomnia and sleep disorder, secondary to tinnitus and residuals of septectomy, and rated the disability at 10 percent, effective May 21, 1998.

VA outpatient treatment records dated from 2002 to 2004 note symptoms of: depression (June 2002); moderate anxiety (March 2003); and depression but "not a major depression" and no suicidal ideation (December 2003).

An October 2004 VA examination report notes the Veteran's complaints of insomnia, depression and irritability.  He denied any drug or alcohol-related problems, panic attacks, and episodes of aggressive, destructive, or violent behavior.  He denied any history of suicidal or homicidal ideation, or history of arrests.  The Veteran reported that he was working only part-time as a window glazer.  He indicated that he had trouble working because of his vision (he had four operations for detached retinas and was legally blind in his right eye).  He reported getting along well with his wife of 42 years, children and siblings.  He denied having any friends, but indicated that he belonged to the VFW and Marine Corps League.  He enjoyed walking his dog.  On examination, the Veteran was alert and oriented times four.  Grooming and hygiene were good.  The Veteran displayed no obvious deficits in thinking or memory.  There was no evidence of cognitive decline.  The diagnosis was dysthymic disorder.  The examiner noted that the Veteran's mild depression was related to his tinnitus and vision problems.  The GAF score was 65.

A September 2007 VA examination report notes the Veteran's complaints of problems sleeping.  He reported seeing a physician for treatment of depression and insomnia only two or three times per year.  He denied any psychiatric hospitalizations.  The Veteran had not worked in the past two months, and had only worked for a few months in the past year.  It was noted that the Veteran was socially isolated, except from his family.  He had been married to his wife for 45 years.  He enjoyed walking his dog, going to get coffee and watching the Giants on television.  On examination, the Veteran had significant symptoms of cognitive impairment.  He looked physically ill and appeared confused.  Speech was logical and focused.  Memory problems were significant.  He denied ever being actively homicidal or suicidal.  The GAF score was 48.  The examiner opined that the Veteran was unemployable due to "some type of cognitive impairment."  The examiner noted that the examination was conducted at the VA hospital, an hour before the Veteran's scheduled surgery for an unrelated (urological) disability.

A January 2009 VA examination report notes the Veteran's complaint that he was unable to sleep both at night and during the day.  The examiner noted that the Veteran was married and had a good relationship with his wife and children.  He did not socialize with any friends outside of his family.  The Veteran was no longer working, and reported that he did not get along with people.  He denied any history of suicidal ideation or violence.  On examination, the Veteran was clean and oriented times three.  His psychomotor activity was lethargic and fatigued; his speech was impoverished.  Mood was depressed and affect was constricted.  The Veteran was unable to do serial 7's or spell a word forward and backward.  Thought process and content were unremarkable.  The Veteran had no delusions, hallucinations, panic attacks, obsessive behavior, ritualistic behavior, or inappropriate behavior.  Impulse control was good.  Judgment and insight were not impaired.  Remote and recent memory was mildly impaired.  Immediate memory was normal.  Attention and concentration were poor.  The Veteran had no problems with the activities of daily living.  The diagnoses included congnitive disorder, not otherwise specified, and dysthymia.  The GAF score was 50.  The examiner could not identify the current manifestations of the Veteran's service-connected sleep disorder without resorting to mere speculation.  The examiner opined that the cognitive disorder is of unknown cause and that it is possible that the Veteran is bothered by his cognitive deficits and is unable to sleep, but it is also possible that the Veteran has a physical condition that could be causing both the cognitive disorder and his sleep problems.  

A November 2009 VA outpatient treatment record notes that the Veteran reported some improvement in mood and sleep since taking fluoxetine in the morning.  A December 2009 VA outpatient treatment record notes that the Veteran's memory, attention and concentration were intact; his thoughts were clear and logical.

A March 2010 VA examination report notes that the Veteran had been receiving ongoing treatment for anxiety, depression and a sleep disorder.  He reported sleeping only three hours at night and none during the day.  He denied any history of suicidal ideation or violence.  On examination, the Veteran was appropriately dressed, clean and oriented times three.  Psychomotor activity was lethargic and fatigued.  Speech was unremarkable.  Thought process and content were unremarkable.  Affect was flat and mood was dysphoric.  The Veteran had no delusions, hallucinations, panic attacks, obsessive behavior, or ritualistic behavior.  Impulse control was good.  Judgment and insight were not impaired.  Memory was normal.  The diagnoses included: sleep disorder due to tinnitus and sleep apnea; and major depressive disorder and anxiety disorder, secondary to sleep disorder.   The GAF score was 55.  After reviewing the claims files, the examiner noted that the 2007 and 2009 VA examiners diagnosed cognitive disorder, not otherwise specified, based on the Veteran's memory and attention deficits.  On current examination, however, the Veteran showed no such deficits of memory or attention.  The examiner opined that "the previously reported memory and concentration deficits resulting in a separate diagnosis of Cognitive Disorder NOS are best accounted for by the presence . . . of depression, anxiety, and/or chronic insomnia which all can be associated with such impairments."  The examiner further opined that there was not total occupational and social impairment due to mental disorder.  

An April 2010 VA outpatient treatment record notes the Veteran's ongoing complaints of sleep problems.  He denied suicidal ideation.

For the period of the appeal, the medical evidence shows that the Veteran's service-connected psychiatric disability has been manifested by no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms of depressed mood, anxiety, chronic sleep impairment and memory loss.  A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  While the Veteran has exhibited some memory impairment on VA examinations in September 2007 and January 2009, these appear to have been isolated events (with the September 2007 findings noted just an hour prior to surgery).  Moreover, the memory problems noted did not interfere with the Veteran's ability to attend to the activities of daily living.  At no time during the period at issue has the evidence shown that the Veteran has exhibited abnormal speech, panic attacks, difficulty in understanding complex commands, impaired judgment, or impaired abstract thinking.  The Veteran has maintained good relationships with his wife, children and grandchildren.  Consequently, the assignment of a 50 percent rating is not warranted under 38 C.F.R. § 4.130.

The evidence also shows that despite his sleep impairment, the Veteran generally has been functioning satisfactorily, with routine behavior, self-care and normal conversation.  GAF scores ranging from 48 to 65 were listed on VA examination reports dated during the period at issue.  However, the medical evidence of record does not reflect that the Veteran exhibited any of the symptoms identified in the DSM-IV as serious (GAF scores ranging from 41 to 50) for the period at issue.  He had no suicidal ideation, severe obsessional rituals, or frequent shoplifting.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. These scores, reflecting mild to moderate symptomatology and functional impairment, are generally consistent with the objective findings and a 30 percent rating.  

For all the foregoing reasons, the Veteran's claim for an initial rating in excess of 30 percent for his service-connected psychiatric disability must be denied.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than a 30 percent rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).




Extra-schedular Consideration

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the manifestations of the disability are contemplated by the schedular criteria.  Therefore, referral for extra-schedular consideration is not in order.


ORDER

An initial rating in excess of 30 percent for psychiatric disability, characterized as insomnia and sleep disorder, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


